DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.
Claims 1, 2, 4, 7 and 9-14 are pending as amended on 7/13/2022. Claim 7 stands withdrawn from consideration.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlinger et al (WO 2005/113655; included machine translation cited herein) in view of Yorita et al (US 6303666).
As to claims 1, 2, 4 and 9-11, Ohlinger discloses a foam material made from crosslinked polyolefins for inner cladding for motor vehicles (vehicle interior member) (abstract). 
The foam is obtained by mixing polyolefin (polypropylene and polyethylene) with cross-linking agent and foaming agent to form a composition, then exposing the composition to ionizing radiation to cross-link and heat to foam (p 2, middle of page). Therefore, Ohlinger discloses that the cross-linked polyolefin resin foam is obtained by cross-linking and foaming a polyolefin resin composition.
As to instant (A): the polyolefins in Ohlinger’s composition comprise 50-90 wt% polypropylene and 10-50 wt% polyethylene (abstract), and particularly preferably 60-80 wt% polypropylene and 20-40 wt% polyethylene (p 3, lines 11-12) which fall within the ranges of polypropylene and polyethylene recited in claims 1, 4 and 11. Ohlinger further exemplifies compositions comprising 65-70 wt% polypropylene and 30-35 wt% polyethylene (Tabelle I, p 9, original), which fall within the presently claimed ranges. Therefore, the polyolefins disclosed by Ohlinger correspond to instant resin (A).
As to instant (B): Ohlinger further discloses that it is necessary to include a thermally decomposable foaming agent, and that it is preferably an azodicarbonamide (p 4, lines 9-10). Therefore, Ohlinger discloses azodicarbonamide according to instant (B). As shown in Tabelle I (p 9) of the original document, Ohlinger exemplifies compositions comprising 8.5, 7.2 or 7.5 parts by mass azodicarbonamide relative to 100 parts resin, which falls within the range of 3-12 recited in claim 2. 
Ohlinger teaches that the foam has a density of 0.03 to 0.2 g/cm3 (abstract), which falls within the recited range of 0.02 to 0.20 g/cm3. 
Ohlinger teaches that the foam has a crosslinking degree of 20-70 wt% (abstract), with 30-60 wt% disclosed as preferred (p 3, lines 13-14). Ohlinger’s preferred range of crosslinking substantially corresponds to the presently recited range of 30-55%. The cross-linking degree (gel content) in each of Ohlinger’s examples 1-5 (Tabelle II, last line, p 10 of original) ranges from 38.5-53%, which falls within the presently claimed range of 30-55 wt%. 
As to instant (C):
Ohlinger discloses that it is advisable to incorporate additives, and names metal oxides as an example (p 4, lines 12-14). However, Ohlinger fails to specifically name magnesium oxide, and fails to disclose a suitable particle size. 
Yorita describes a cross-linked polyolefin resin foam obtained by cross-linking and foaming a polyolefin resin composition (col 3 ln 20-25, 50-60), suitably usable as vehicle interior materials (col 1 ln 7-18). Yorita teaches including a fine inorganic powder which acts as an expansion nucleating agent (col 14, line 66 to col 15, line 1). Yorita names magnesium oxide as an example nucleating agent (col 15, line 3). Yorita discloses utilizing the fine inorganic powder within a most preferred range of 0.1-5 parts by weight (col 15 ln 15-23) and a particle size within a most preferred range of 5 microns or smaller (col 15 ln 5-11) in order to achieve an expanded product with a better surface appearance (col 15, lines 8-12 and lines 18-22). Considering Yorita’s disclosure, when preparing a crosslinked olefin foam for an end use such as a vehicle interior, the person having ordinary skill in the art would have been motivated to utilize a magnesium oxide nucleating agent to provide the expanded product with a better surface appearance. 
It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a crosslinked polyolefin foam from a composition of polyolefins, azodicarbonamide, and metal oxide, as disclosed by Ohlinger, utilizing (as the metal oxide) magnesium oxide having a particle size of 5 micron or smaller (including within the ranges recited in claims 1 and 9-10 of 0.1-5 micron, 0.3-5 micron, or 0.5-5 micron), in an amount of 0.1 to 5 parts by weight (including within the presently claimed range of 0.05 to 0.3 parts by weight) as taught by Yorita, in order to improve the surface appearance in the expanded product. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlinger et al (WO 2005/113655; included machine translation cited herein) in view of Yorita et al (US 6303666), and further in view of Suzuki et al (US 5091435).
The rejection above over Ohlinger and Yorita is incorporated here by reference.
As to claims 12-14, as discussed above, Ohlinger discloses a foam material made from crosslinked polyolefins for inner cladding for motor vehicles (vehicle interior member) (abstract). The foam is obtained by mixing polyolefin (polypropylene and polyethylene) with cross-linking agent and foaming agent to form a composition, then exposing the composition to ionizing radiation to cross-link and heat to foam (p 2, middle of page). The polyolefins in Ohlinger’s composition comprise 50-90 wt% polypropylene and 10-50 wt% polyethylene (abstract), and particularly preferably 60-80 wt% polypropylene and 20-40 wt% polyethylene (p 3, lines 11-12). However, Ohlinger fails to specifically teach utilizing a random polypropylene as the polypropylene, and LLDPE as the polyethylene.
Suzuki discloses that polyolefin foams are widely used for interior materials for automobiles, and that polyethylene foams have excellent softness etc… because of their low melting points, while polypropylene foams have excellent mechanical strength and heat resistance, but have processing issues due to their high melting points (col 1, lines 14-35). Suzuki teaches that by utilizing a mixture of polypropylene random copolymers with LLDPE, obtained foams show good mechanical properties, formability and heat resistance without substantially deteriorating the properties peculiar to polypropylene (col 7, lines 55-64), and can be suitably used for interior materials of automobiles (col 7, lines 65 to col 8, line 38). 
In light of Suzuki, when preparing a foam composition from a mixture of polypropylene and polyethylene, the person having ordinary skill in the art would have been motivated to utilize the mixture of random polypropylenes and LLDPE disclosed by Suzuki in order to improve mechanical properties, formability and heat resistance without deteriorating properties. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a foamed vehicle interior member from a polyolefin resin composition comprising 60-80 wt% polypropylene and 20-40 wt% polyethylene, as suggested by modified Ohlinger, utilizing the mixture of random polypropylenes and LLDPE disclosed by Suzuki as the polyolefins, thereby arriving at the presently claimed subject matter.

Response to Arguments
Applicant's arguments and Declaration filed 7/13/2022 have been fully considered.
Note: JP 3532791B is cited in the instant specification and by Applicant in the remarks filed 7/13/2022. JP ‘791 was also published as JP 2000313763 (JP ‘763), a copy of which was previously provided by Applicant. A machine translation of JP ‘763 has been cited by the Examiner below; a copy of the machine translation is included with this action. 
Applicant argues (pp 4-5) that, within the claimed content of the basic magnesium (C) relative to the content of resin (A) (i.e., 0.05-0.3 parts Mg relative to 100 parts resin), an unexpected balance of properties (i.e., balance of fogging suppression and huge cell generation) is achieved. Applicant’s provides a graph on page 5 showing that as the content of basic magnesium increases, the number of “huge cells” generated increases, while fogging decreases, and that the properties are “well-balanced” only within the claimed range of magnesium. 
Regarding fogging and magnesium content:
As discussed in paragraph 29 of the previous action, in view of JP 3532791 B (JP 2000313763), one having ordinary skill in the art would have understood that basic magnesium was known to prevent the fogging caused by azodicarbonamide sublimation in polyolefin foams. To this point, Applicant argues (p 6) that JP ‘791 discloses that at least 0.1 part by mass of basic magnesium was necessary to prevent fogging, while the present inventors discovered that fogging is suppressed with just 0.05 parts by mass basic magnesium. 
However, the present claims require 0.05 parts by mass of basic magnesium with respect to 100 parts by weight resin. In contrast, JP ‘763 teaches a foaming agent composition comprising at least 0.1 part by mass basic magnesium with respect to 100 parts by weight azodicarbonamide, and teaches utilizing as little as 0.5 parts by weight of the foaming agent composition with respect to 100 parts by weight of the resin. See [0018] and [0022]. A composition comprising 100 parts by weight resin and 0.5 parts by weight of a foaming composition which comprises 0.1 parts basic magnesium and 100 parts azodicarbonamide (contents of each component which fall within the ranges disclosed in JP ‘763) has 0.0005 parts basic magnesium based on 100 parts resin. Therefore, given that JP ‘763 discloses ranges encompassing amounts of basic magnesium for suppression of fogging which are even lower than presently claimed, Applicant’s argument that the suppression of fogging with the presently claimed lower limit of 0.05 parts magnesium would have been contrary to conventional knowledge is unpersuasive.
Applicant further argues (pp 7 and 9-11 of remarks) that one would have expected adding larger amounts of magnesium to eventually result in complete suppression of fogging due to azodicarbonamide, and therefore, the plateau in anti-fogging properties above the claimed range of magnesium would have been unexpected. Applicant provides a Declaration stating (p 2) the opinion that one would not have expected fogging to be caused by other materials besides azodicarbonamide, such as moisture, and therefore, one would not have expected some amount of fogging to persist even as the amount of magnesium increases. See pages 2-3 of Declaration. 
However, Applicant has not provided any reasoning or evidence to support the assertion that one would not have expected fogging to be caused by any source other than sublimed azodicarbonamide, or, any reasoning or evidence establishing that one would have expected to be able to fully eliminate all fogging caused by azodicarbonamide. As shown in Table 2 of JP ‘763, the amount of haze caused by fogging is substantially reduced in compositions utilizing magnesium (examples 1-6 compared to comparative examples 1-2). However, JP ‘763 never discloses or suggests that haze can be completely eliminated. Furthermore, JP ‘763 discloses that, in various resins, the source of fog-generating sublimates includes light stabilizers, flame retardants and plasticizers [0002]. Given that various substances are known to generate sublimates which can cause fogging, and further considering that JP ‘763 nowhere discloses addition of magnesium for complete elimination of fogging, one having ordinary skill in the art would not have expected increasing magnesium content to result in the eventual complete elimination of fogging. Therefore, Applicant’s result (that continuing to increase magnesium content in a polyolefin resin above a certain upper limit is not associated with further decrease in fogging) would not have been an unexpected result.
Regarding huge cell formation and magnesium content:
Applicant’s data (as shown in the graph on page 11) shows that, as the amount of basic magnesium increases, the number of huge cells also increases. Applicant does not argue that an increase in huge cell generation associated with an increase in magnesium (a nucleating agent) would have been unexpected. Rather, applicant argues (p 13) that the superior balance of anti-fogging and anti-huge cell generation within the claimed range of magnesium was not known/would have been unexpected. However, it is not necessarily unexpected to find that changing an amount of a single component in a material affects more than one property of the material. Furthermore, where changing an amount of a component affects one property in a desirable manner and another property in an undesirable manner, it would have been obvious to the person having ordinary skill in the art to choose any appropriate amount of the component in order to achieve an acceptable balance/tradeoff of the two properties. 
Additionally:
Applicant argues (pp 12-13) that Additional Examples 1 and 2 in the Declaration show that the instant data is commensurate in scope with the claims, with respect to the recited amount of azodicarbonamide. Additional Example 2 shows that when the amount of azodicarbonamide is 12 parts by mass rather than 8.5 parts, as in Additional Example 1, the amount of fogging increases if the content of basic magnesium is kept constant. In other words, Applicant’s Additional Examples show that the range of magnesium content which provides an optimal balance between fogging and huge cell generation depends on the content of azodicarbonamide utilized. Therefore, even if (for the sake of argument) Applicant’s showing of a superior balance between fogging and huge cell generation within the claimed range of 0.05 to 3 parts by mass magnesium were considered an unexpected result, there is reasonable basis to conclude that a superior balance of properties within the claimed range of magnesium is only achieved when utilizing 8.5 parts by mass azodicarbonamide. Applicant has not established that the same range of magnesium (i.e., the claimed range) is associated with the “superior balance” of properties when utilizing higher or lower contents of azodicarbonamide. 
Similarly, Applicant’s data in the graph on page 11 summarizes results for foams wherein the particle diameter of magnesium is 4 microns, wherein the crosslinking degree is 45% and density is 0.056 g/cm3, wherein particular extrusion foaming conditions/temperatures are utilized (see, e.g., Declaration p 5), and wherein a specific ratio of polypropylene to polyethylene is utilized. In contrast, the present claims encompass particle diameters of magnesium ranging from 0.1 to 5 microns, encompass degrees of crosslinking ranging from 30-55% and densities ranging from 0.02-0.2 g/cm3, and, are not limited to any specific foaming conditions or to the exemplified mixture of PP/LLDPE. 
Evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. See MPEP 716.02(d). Applicant has not established that the same range of magnesium (i.e., the claimed range) is associated with a “superior balance” of properties for every composition encompassed by the present claims. Therefore, if Applicant wishes to overcome the present rejection by showing an unexpectedly superior balance of properties within the claimed range of magnesium, Applicant must establish that achieving a superior balance in properties within the claimed range would have been unexpected, and, must provide sufficient evidence to show that the superior balance in properties within the claimed magnesium range would be obtained for all foams encompassed by the present claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766